Ashe, J.
(after stating the facts). The defendant excepted to the introduction of the will of John Chapman, upon the ground it had never been duly admitted to probate. His Honor overruled the objection and admitted the copy of the will in evidence. But as the case turned upon the question of estoppel, it was not necessary for the plaintiff to establish a paper-title, and the ruling of His Honor upon this point was, therefore, immaterial.
The main contest in the case was whether the defendant had entered into the land in controversy as the tenant of the plaintiff.
Nearly all the evidence was directed to that point and the burthen of His Honor’s charge was in expounding the law to the juiy upon that subject. The jury found their verdict in favor of the plaintiff and from the course of the trial it is evident the jury found for the plaintiff upon the ground that the defendant entered into the land as tenant of the plaintiff, and Avas, therefore, estopped to deny his title.
The only other exception taken by the defendant was to that part of the charge wherein His Honor told the jury in substance, that if defendant’s father in defendant’s presence, asked the plaintiff to rent the land to the defendant as a pasture, the defendant interposing no objection, this was the same in effect as if defend*198ant himself bad asked the plaintiff to rent the land to him. This exception is met by one or all of the following maxims— “ qui tucet, consentiré videtwr,” “ qui facit per alium, facit per se,” and connis ratihabitio rdrotráhitur et mandato priori cequiparatur
There is no error. The judgment of the Superior Court is affirmed.
No error. Affirmed.